Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 30, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00388-CV
____________
 
IN RE RALPH O. DOUGLAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On April
21, 2009, Relator, Ralph O. Douglas, filed a AMOTION TO ORDER THE TERRELL UNIT MAILROOM TO
MAKE COPIES OF THE LEGAL MAIL LOG BOOK.@  In light of the relief sought, we
construe relator=s motion as a petition for writ of mandamus.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1. 




This
Court=s mandamus jurisdiction is governed
by section 22.221 of the Texas Government Code.   Section 22.221 expressly
limits the mandamus jurisdiction of the courts of appeals to:  (1) writs
against a district court judge or county court judge in the court of appeals= district, and (2) all writs
necessary to enforce the court of appeals= jurisdiction.  Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Relator
requests we issue an order directed to the AC.T. Terrell=s mailroom.@  Because we have no jurisdiction
over the AC.T. Terrell=s mailroom@, relator's petition for writ
of mandamus is ordered dismissed for lack of jurisdiction.
 
PER
CURIAM
Panel consists of
Justices Frost, Seymore, and Guzman.